Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
DETAILED ACTION
 Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of prior U.S. Patent No. 11343908 B2. This is a statutory double patenting rejection.

Instant Application Claims
1. A display unit, comprising: a flexible display panel that includes an organic light emitting element; at least one bending control member that comprises a core, a first layer, and a second layer, wherein the core is between the first layer and the second layer, and the at least one bending control member is configured to control a deformation direction of the flexible display panel to a determined direction; an exterior member configured to contain the flexible display panel, wherein the exterior member includes a transparent region and a non-transparent frame member, the transparent region covers the flexible display panel in a visible manner, and the non-transparent frame member is between the transparent region and the at least one bending control member along a first direction; an operation section on at least a portion of the non-transparent frame member; and a detection member configured to detect a bend degree of the flexible display panel.  
2. The display unit according to claim 1, wherein the detection member is further configured to detect a bend position of the flexible display panel.  
3. The display unit according to claim 1, wherein the detection member is further configured to determine that a bending diameter of the flexible display panel reaches a bending threshold value.  
4. The display unit according to claim 3, wherein the detection member is further configured to issue a warning based on the determination that the bending diameter of the flexible display panel reaches the bending threshold value.  
5. The display unit according to claim 1, wherein the transparent region includes a resin film.  
6. The display unit according to claim 1, wherein the non-transparent frame member surrounds the transparent region.  
7. The display unit according to claim 1, wherein the at least one bending control member is further configured to maintain the flexible display panel in a fixed bending state along the first direction.  
8. The display unit according to claim 7, wherein the at least one bending control member is further configured to maintain the flexible display panel in a flat state along a second direction perpendicular to the first direction.  
9. The display unit according to claim 7, wherein the at least one bending control member is further configured to maintain the flexible display panel in an arbitrary bending state along the first direction  
10. The display unit according to claim 7, wherein the at least one bending control member is on an entire back surface of the flexible display panel.  
11. The display unit according to claim 1, wherein a material of the core is different from a material of each of the first layer and the second layer.


US Patent 11343908 B2 Claims
1. A display unit, comprising: a flexible display panel that includes an organic light emitting element; at least one bending control member that comprises a core, a first layer, and a second layer, wherein the core is between the first layer and the second layer, and the at least one bending control member is configured to control a deformation direction of the flexible display panel to a determined direction; an exterior member configured to contain the flexible display panel, wherein the exterior member includes a transparent region and a non-transparent frame member, the transparent region covers the flexible display panel in a visible manner, and the non-transparent frame member is between the transparent region and the at least one bending control member along a first direction; an operation section on at least a portion of the non-transparent frame member; and a detection member configured to detect a bend degree of the flexible display panel.
2. The display unit according to claim 1, wherein the detection member is further configured to detect a bend position of the flexible display panel.
3. The display unit according to claim 1, wherein the detection member is further configured to determine that a bending diameter of the flexible display panel reaches a bending threshold value.
4. The display unit according to claim 3, wherein the detection member is further configured to issue a warning based on the determination that the bending diameter of the flexible display panel reaches the bending threshold value.
5. The display unit according to claim 1, wherein the transparent region includes a resin film.
6. The display unit according to claim 1, wherein the non-transparent frame member surrounds the transparent region.
7. The display unit according to claim 1, wherein the at least one bending control member is further configured to maintain the flexible display panel in a fixed bending state along the first direction.
8. The display unit according to claim 7, wherein the at least one bending control member is further configured to maintain the flexible display panel in a flat state along a second direction perpendicular to the first direction.
9. The display unit according to claim 7, wherein the at least one bending control member is further configured to maintain the flexible display panel in an arbitrary bending state along the first direction.
10. The display unit according to claim 7, wherein the at least one bending control member is on an entire back surface of the flexible display panel.
11. The display unit according to claim 1, wherein a material of the core is different from a material of each of the first layer and the second layer.

	
Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Misawa (US 20050285963) Koyama (20020136853) Jacobson (US 20100315399)
Misawa discloses a flexible display unit device.
Koyama  discloses a resin laminated film device.
Jacobson discloses a flexible substrate device.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848